DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2008/0204618 A1 hereinafter referred to as “Jung”).
With respect to claim 1, Jung discloses, in Figs.1-9, a display device, comprising: a display substrate (GS) comprising: a display area (PA); and a pad area (A) disposed outside the display area (PA) (see Par.[0035]-[0042] wherein base substrate GS including pixel area PA and peripheral area CA of peripheral portion “A” are disclosed); a first connection wiring (15) disposed on the pad area (A) of the display substrate (GS); and a signal wiring (14, 20) disposed on the first connection wiring (15) of the pad area (A) of the display substrate (GS), the signal wiring (14, 20) being electrically connected to the first connection wiring (15) through a first contact hole (H2), wherein: the signal wiring (14, 20) comprises a first opening (H1) having a first through-hole disposed in the signal wiring (14, 20) and substantially completely surrounded by the signal wiring (14, 20) in a plan view; and the first opening (H1) is disposed closer to the display area (PA) than the first contact hole (H2) (see Par.[0040]-[0041], [0057]-[0064], [0072] wherein connecting line 15 is disclosed; see Par.[0052], [0054]-[0059], [0083]-[0084], [0088]-[0091], [0094]-[0097] wherein pad electrode 14; see Par.[0038], [0040], [0057]-[0059], [0062], [0064]-[0065] wherein guard ring 20 is disclosed; see Par.[0054]-[0055], [0081]-[0082], [0084], [0090]-[0091] wherein first hole H1; see Par.[0062], [0081]-[0082], [0084], [0093]-[0094] wherein second hole H2; see Figs.2-3 wherein pad electrode 14 in contact with connecting line 15 through contact hole H1 closest to display area PA and connecting line completely surrounding the contact hole H1 closest to display area PA are shown).
Allowable Subject Matter
Claims 2-5, 7, 9 and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, the display device, wherein: the first connection wiring comprising a second opening at least partially surrounded by the first connection wiring in the plan view; and the second opening overlaps the first opening in a thickness direction. Claims 3-5, 7, 9 are also allowed because of their dependency to the allowed base claim 2.
With respect to claim 13, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a flexible circuit board comprising a lead wiring attached to the pad area of the display substrate, the flexible circuit board overlapping the signal wiring, wherein: the signal wiring comprises a first opening having a first through-hole disposed in the signal wiring and substantially completely surrounded by the signal wiring in a plan view; the connection wiring comprises a second opening at least partially surrounded by the connection wiring and overlapping the first opening in a thickness direction in the plan view; and the first opening and the second opening are disposed closer to the display area than the contact hole. Claim 14 is allowed because of its dependency to the allowed base claim 13.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818